DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/265,722 filed on July 11, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 20 are allowed.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Representative, Jason Graff, Reg. No. 54,134, on July 29, 2022.
Please amend claims 1, 9, 17, and 19, which were filed on July 11, 2022 with new versions as follows:
1. 	(Currently Amended) An apparatus, comprising: 
a baseline module that: 
stores a first baseline referrer link pointing from a first metadata section of a 
baseline version data block on a first storage volume to a first location in a 
deduplicating storage device where the baseline version data block is stored, stores a second baseline referrer link pointing from a second metadata section of the 
baseline version data block on one or more second storage volumes to the first metadata section of the baseline version data block, the first baseline referrer link and the second baseline referrer link comprising a first cohort of baseline referrer links, and 
stores a first updated referrer link pointing from a second metadata section of an 
updated version data block of the baseline version data block on a second 
storage volume of the one or more second storage volumes to a second 
location in the deduplicating storage device where the updated version data 
block is stored, in response to the updated version data block of the baseline 
version data block being generated; 
a signpost module that stores a signpost of the first metadata section of the baseline version 
data block, wherein the signpost points to the second metadata section of the 
updated version data block 
baseline referrer link of the first storage volume that points to the first location on 
the deduplicating storage device and a second baseline referrer link of any remaining 
second storage volumes of the one or more second storage volumes that points to 
the first metadata section of the first storage volume; and 
a cohort update module that replaces the second baseline referrer link for any of the 
remaining second storage volumes with a second updated referrer link that points to 
the second metadata section of the updated version data block 

associated with any of the remaining second storage volumes matches the updated 
version data block stored at the second location on the deduplicating storage device 
and pointed to by the first updated referrer link, 
wherein at least a portion of each of said modules comprises one or more of a set of 
hardware circuits, a set of programmable hardware devices, and executable code 
stored on a set of non-transitory computer-readable storage media.

9. 	(Currently Amended) A computer-implemented method, comprising: 
storing a first baseline referrer link pointing from a first metadata section of a baseline 
version data block on a first storage volume to a first location in a deduplicating storage device where the baseline version data block is stored; 
storing a second baseline referrer link pointing from a second metadata section of the 
baseline version data block on one or more second storage volumes to the first metadata section of the baseline version data block, the first baseline referrer link and the second baseline referrer link comprising a first cohort of baseline referrer links; 
storing a first updated referrer link pointing from [[the]] a second metadata section of an 
updated version data block of the baseline version data block on a second storage 
volume of the one or more second storage volumes to a second location in the deduplicating storage device where the updated version data block is stored, in response to the updated version data block of the baseline version data block being generated;
storing a signpost of the first metadata section of the baseline version data block, wherein 
the signpost points to the second metadata section of the updated version data block storage volume that points to the first location on the deduplicating storage device and a second baseline referrer link of any remaining second storage volumes of the one or more second storage volumes that points to the first metadata section of the first storage volume; and 
replacing the second baseline referrer link for any of the remaining second storage volumes 
with a second updated referrer link that points to the second metadata second of the updated version data block 

17. 	(Currently Amended) A system, comprising: 
one or more storage devices; and 
a storage controller configured to store deduplicated data to the one or more storage devices, 
the storage controller comprising a processor that is configured to: 
store a first baseline referrer link pointing from a first metadata section of a baseline 
version data block on a first storage volume to a first location in a deduplicating storage device where the baseline version data block is stored, 
store a second baseline referrer link pointing from a second metadata section of the 
baseline version data block on one or more second storage volumes to the first metadata section of the baseline version data block, the first baseline referrer link and the second baseline referrer link comprising a first cohort of baseline referrer links, 
store a first updated referrer link pointing from a second metadata section of an 
updated version data block of the baseline version data block on a second storage volume of the one or more second storage volumes to a second location in the deduplicating storage device where the updated version data block is stored, in response to the updated version data block of the baseline version data block being generated, 
store a signpost of the first metadata section of the baseline version data block, 
wherein the signpost points to the second metadata section of the updated version data block 
replace the second baseline referrer link for any of the remaining second storage 
volumes with a second updated referrer link that points to the second metadata section of the updated version data block 

19. 	(Currently Amended) The system of claim 17, wherein the first updated referrer link and the second updated referrer link comprise a second cohort of updated referrer links distributed across a plurality of volumes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 9, and 17.
More specifically, the prior art of record does not specifically suggest the combination of “storing a first updated referrer link pointing from a second metadata section of an updated version data block of the baseline version data block on a second storage volume of the one or more second storage volumes to a second location in the deduplicating storage device where the updated version data block is stored, in response to the updated version data block of the baseline version data block being generated, storing a signpost of the first metadata section of the baseline version data block, wherein the signpost points to the second metadata section of the updated version data block while maintaining the first baseline referrer link of the first storage volume that points to the first location on the deduplicating storage device and a second baseline referrer link of any remaining second storage volumes of the one or more second storage volumes that points to the first metadata section of the first storage volume, and replaces the second baseline referrer link for any of the remaining second storage volumes with a second updated referrer link that points to the second metadata section of the updated version data block in response to determining that an additional updated version data block associated with any of the remaining second storage volumes matches the updated version data block stored at the second location on the deduplicating storage device and pointed to by the first updated referrer link” and all the other limitations recited in independent claims 1, 9, and 17.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 9, and 17 are allowed.  The dependent claims 2 to 8, 10 to 16, and 18 to 20, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui et al., (U.S. Publication No. 2019/0278504) is directed to data deduplication in a distributed storage system, where upon determination that a new data block is already stored in the data storage system, and pointed to by a direct metadata node of a first metadata object, the metadata node of the target object is updated to include a reference to the first metadata object to indirectly reference the duplicate data block.  However, Matsui does not appear to expressly disclose storing an updated referrer link pointing from a second metadata section of an updated version data block of the baseline version data block on a second volume, in response to generating an updated version of the baseline version, nor the storing of the signpost of the first metadata section of the baseline to point to the second metadata section of the updated version data block, nor the replacing of the second baseline links for remaining second storage volumes with a second updated referrer link pointing to the second metadata section of the updated version data block.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169